

115 S1732 : Improving Access to Behavioral Health Information Technology Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 1732IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedAN ACTTo amend title XI of the Social Security Act to promote testing of incentive payments for
			 behavioral health providers for adoption and use of certified electronic
			 health record technology.
	
 1.Short titleThis Act may be cited as the Improving Access to Behavioral Health Information Technology Act. 2.Testing of incentive payments for behavioral health providers for adoption and use of certified electronic health record technologySection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following new clause:
			
 (xxv)Providing incentive payments to behavioral health providers for the adoption and use of certified electronic health record technology (as defined in section 1848(o)(4)) to improve the quality and coordination of care through the electronic documentation and exchange of health information. Behavioral health providers may include—
 (I)psychiatric hospitals (as defined in section 1861(f));
 (II)community mental health centers (as defined in section 1861(ff)(3)(B));
 (III)clinical psychologists (as defined in section 1861(ii)); (IV)clinical social workers (as defined in section 1861(hh)(1)); and
 (V)hospitals, treatment facilities, and mental health or substance use disorder providers that participate in a State plan under title XIX or a waiver of such plan..Passed the Senate May 7, 2018.Julie E. Adams,Secretary